         Case 4:19-cv-40118-TSH Document 18 Filed 12/18/19 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS



Mall,
               Plaintiff,
                                                CIVIL ACTION
             V.
                                                NO. 19-40118-TSH

United States of America,
            Defendant,



                            ORDER OF DISMISSAL


Hillman, D. J.


        In accordance with the Court’s Order dated 12/18/19, granting the

defendant’s motion to dismiss, it is hereby ORDERED that the above-

entitled action be and hereby is dismissed.




                                                By the Court,


   12/18/19                                    /s/ Martin Castles
   Date                                        Deputy Clerk
